NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
TERRY BURKE DOTSON,
Petiti0ner,
V.
UNITED STATES POSTAL SERVICE,
Respondent. `
2010-3092
Petition for review of the Merit Systems Protection
B0ard in case no. PH0752090293-I-1.
ON MOTION
ORDER
Terry Burke Dotson moves without opposition for leave
to file a nonconforming reply brief. Dotson separately
moves without opposition for leave to file a joint appendix
out of ti1ne. '
Upon consideration thereof,
IT ls 0RDERED THAT:

DOTSON v. USPs
The motions are granted
FoR THE CoURT
0CT 2 2 mm /s/ Jan H0rbaly
Date J an Horbaly
Clerk
cc: Katherine Smith, Esq.
P. Davis Oliver, Esq. F"_ED
U.S. COURT DF APPEALS FOR
S2O THE FEDERAL ClRCU|T
0CT 22 2010
1AN HORBALY
CLERK
1